         Case 1:20-cv-00155-MAB Document 14               Filed 04/30/21     Page 1 of 3



UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
__________________________________________
VIETNAM FINEWOOD COMPANY LIMITED, :
FAR EAST AMERICAN, INC., AND              :
INTERGLOBAL FOREST LLC,                   :
                                          :
                        Plaintiffs,       :
                                          : Court No. 20-00155
                  v.                      :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________:

                                     JOINT STATUS REPORT

        Pursuant to the Court’s order of November 3, 2020, Plaintiffs Vietnam Finewood

Company Limited (Finewood), Far East American, Inc. (FEA) and InterGlobal Forest LLC

(IGF) (collectively, Plaintiffs) and defendant the United States, by and through their undersigned

counsel, file this joint status report.

        This action relates to the premature liquidation of FEA’s and IGF’s entries of Finewood’s

merchandise entered in 2018. These entries were originally suspended as an interim measure in

EAPA Investigation No. 7252. Because U.S. Customs and Border Protection (CBP) was unable

to determine whether certain merchandise at issue is within the scope of the antidumping and

countervailing duty orders on certain hardwood plywood from the People’s Republic of China

(AD/CVD Orders), in accordance with the procedures of 19 U.S.C. § 1517(b)(4)(A), CBP

referred the matter to the U.S. Department of Commerce (Commerce) and requested that

Commerce issue a determination as to whether certain hardwood plywood products produced by

Finewood are covered merchandise subject to the AD/CVD Orders. CBP also stayed the EAPA

investigation pending a final scope determination from Commerce. FEA’s and IGF’s entries
         Case 1:20-cv-00155-MAB Document 14               Filed 04/30/21     Page 2 of 3



were subsequently liquidated even though there has been no final decision in EAPA

Investigation No. 7252. After this action was filed, FEA and IGF filed protests within 180 days

of the liquidation of these entries challenging the liquidation. See 19 U.S.C. § 1514. On October

16, 2020, CBP notified FEA and IGF that their protests had been suspended.

       The scope proceeding before Commerce is ongoing. After Commerce initiated the Scope

Inquiry on January 13, 2020, it issued a questionnaire to Finewood on March 12, 2020.

Finewood filed its responses in two parts, on April 9, 2020 and April 23, 2020, respectively.

Commerce then issued its first Supplemental Questionnaire on March 2, 2021. On March 2,

2021, Commerce also requested additional information from all interested parties to conduct a

substantial transformation analysis. Finewood’s Supplemental Questionnaire response and other

parties’ additional information were filed on April 20, 2021. Parties have 10-days, i.e., by April

30, 2021, to provide rebuttal comments on these filings. On March 11, 2021, Commerce

extended the final determination deadline from April 5, 2021 to August 24, 2021, and continues

to work on the administrative proceeding.

       CBP continues to hold the protests in suspended status until CBP issues a final

determination in its EAPA investigation into whether FEA and IGF entered merchandise into the

United States through evasion. Because Commerce’s final scope determination is currently due

on August 24, 2021, the parties will provide a status report by September 30, 2021.




                                                 2
        Case 1:20-cv-00155-MAB Document 14     Filed 04/30/21     Page 3 of 3




Dated: April 30, 2021

                                   Respectfully submitted,

                             By:    /s/ Gregory S. Menegaz
                                   DEKEIFFER & HORGAN, PLLC
                                   Suite 410
                                   1090 Vermont Avenue, N.W.
                                   Washington, D.C. 20005
                                   Tel: (202) 783-6900
                                   Fax: (202) 783-6909

                                   Attorneys for Plaintiffs


                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   JEANNE E. DAVIDSON
                                   Director

                                   JUSTIN R. MILLER
                                   Attorney-In-Charge
                                   International Trade Field Office

                             By:   /s/ Aimee Lee
                                   AIMEE LEE
                                   Assistant Director

                                   /s/ Hardeep K. Josan
                                   HARDEEP K. JOSAN
                                   Trial Attorney
                                   International Trade Field Office
                                   Department of Justice, Civil Division
                                   Commercial Litigation Branch
                                   26 Federal Plaza, Room 346
                                   New York, New York 10278
                                   (212) 264-9245 or 9230

                                   Attorneys for Defendant




                                      3
